Citation Nr: 0703473	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  05-05 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran served on active duty from December 1970 to 
December 1973.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.

Unfortunately, further development of the evidence is 
required before the Board can adjudicate the veteran's 
pending petition to reopen his previously denied claim of 
entitlement to service connection for PTSD.  Regrettably, 
this claim is being remanded to the RO via the Appeals 
Management Center (AMC).  He will be notified if further 
action is required of him.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  A preliminary 
review of the claims file does not indicate the veteran has 
received adequate VCAA notice with regard to his petition to 
reopen his previously denied claim of entitlement to service 
connection for PTSD.

In this regard, the Board notes that, in Kent v. Nicholson, 
20 Vet. App. 1 (2006), the Court issued a decision that 
established significant new requirements with respect to the 
content of the VCAA notice for reopening claims.  According 
to the Court, in the context of a claim to reopen, the 
Secretary must look at the bases for the denial in the prior 
decision and respond by providing the appellant with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Further, in providing instruction as to 
what information would be considered "new and material", 
the Court indicated that "material" evidence would include 
(1) evidence on an element where the claimant initially 
failed to submit any competent evidence; (2) evidence on an 
element where the previously submitted evidence was found to 
be insufficient; (3) evidence on an element where the 
appellant did not have to submit evidence until a decision of 
the Secretary determined that an evidentiary presumption had 
been rebutted; or (4) some combination or variation of the 
above three situations.  "New" evidence would be considered 
new only if it had not been submitted previously to VA and 
was neither "cumulative nor redundant" of evidence already 
in the record.  

In light of the Kent decision, the June 2002, May 2003, 
February 2004, and February 2005 VCAA notification letters 
sent to the veteran are insufficient.  None of these letters 
indicate what type of evidence would qualify as "new" 
evidence or specifically inform the veteran as to what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  Therefore, the 
Board finds that the claim must be remanded for compliance 
with the VCAA and recent case law.  

Additionally, the Board notes that the veteran's original 
claims file is not available, and that many documents 
contained therein are missing, including the veteran's 
service medical records and documents related to the prior, 
initial adjudication of his claim for service connection of 
PTSD.  However, wherever possible, copies of previous 
decisions by the RO and Board, as well as copies of documents 
submitted by the veteran and/or his representative, were 
associated with the current, "rebuilt" claims file.  The 
Board likewise acknowledges that, when, as here, records 
cannot be located, through no fault of the veteran, VA has a 
"heightened" obligation to more fully discuss the reasons 
and bases for its decision and to carefully consider applying 
the benefit-of-the-doubt doctrine.  See, e.g., O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  As a result, the RO 
should request that the veteran submit any additional 
documents related to his previous claim of entitlement to 
service connection for PTSD, particularly any documents from 
the RO or Board, issued subsequent to the RO's March 1988 
supplemental statement of the case (SSOC).  In addition, the 
RO should attempt to obtain any additional service personnel 
records from the National Personnel Records Center (NPRC).  
See Moore v. Derwinski, 1 Vet. App. 401, 406 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice letter under 38 U.S.C.A. § 
5103 (a) and 38 3.159(b).  The letter 
must:  (a) inform him of the information 
and evidence that is necessary to reopen 
his previously denied claim for service 
connection for PTSD in compliance with the 
requirements laid out by the Court in Kent 
v. Nicholson, 20 Vet. App. 1 (2006); 
(b) inform him of the information and 
evidence that VA will seek to provide; (c) 
inform him of the information and evidence 
he is expected to provide; and (d) request 
that he provide any evidence in his 
possession pertaining to his claim to VA.  
See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002).  See, too, 
Huston v. Principi, 17 Vet. App. 195 
(2003).

2.  Ask the veteran whether there is 
any additional relevant evidence or 
documents in his possession concerning his 
previously denied claim for service 
connection of PTSD.  If there is, ask that 
he submit it.  This includes any decisions 
(rating, SSOC, etc.) issued by the RO 
and/or Board since March 1998 and 
alternative forms of evidence, in light of 
the fact that his claims file was rebuilt 
subsequent to the initial adjudication of 
his claim of entitlement to service 
connection for PTSD.

3.  Thereafter, the RO should consider all 
additional evidence received since the 
most recent supplemental statement of the 
case, and readjudicate the claim to reopen 
on appeal.  If the benefit sought remains 
denied, the RO should issue a supplemental 
statement of the case and afford the 
appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board, as warranted.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


